PER CURIAM.
This is an appeal from a sentencing order entered after this court reversed the trial court’s denial of appellant’s rule 3.800(a) motion to correct an illegal sentence and remanded the case for resen-tencing. See Jefferson v. State, 830 So.2d 195 (Fla. 4th DCA 2002). We affirm the 22-year prison term entered on resentenc-ing; however, the State concedes, and we agree, that the sentencing order must be corrected to reflect 17 years credit for time served in case no. 89-1166 and credit for 134 days time served following appellant’s arrest for violation of probation. See Tripp v. State, 622 So.2d 941 (Fla. 1993).
STEVENSON, SHAHOOD and GROSS, JJ., concur.